Order entered September 18, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00995-CV

                       MATTHEW STEPHEN SANTORO, Appellant

                                                 V.

                                 ZFN REALTY, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01961-2019
                                             ORDER
       Before the Court is Collin County Clerk Stacey Kemp’s September 16, 2019 request for

an extension of time to file the clerk’s record. Ms. Kemp explains the extension is necessary

because appellant has not paid the fee for preparing the record.

       The trial court clerk is responsible for filing the clerk’s record if the party responsible for

paying for preparation of the record has paid or made arrangements to pay the clerk’s fee or is

entitled to appeal without paying the fee. See TEX. R. APP. P. 35.3(a). Accordingly, we GRANT

the request to the extent we ORDER appellant to file, no later than September 30, 2019, written

verification he has paid or made arrangements to pay for the record or is entitled to appeal

without payment of costs. See id. We caution appellant that failure to comply may result in this

appeal being dismissed without further notice. See id. 37.3(b), 42.3(b),(c).


                                                       /s/    BILL WHITEHILL
                                                              JUSTICE